DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/06/2021 has been entered.
Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-4, 6, 8-9, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wilcoxen et al. (US-20150003757-A1) (newly cited) in view of Kamimura (JP 2008137343, herein English machine translation is utilized for all citations) (previously cited).
Regarding claim 1, Wilcoxen teaches a decorative laminate film including at least an inner film and an outer film wherein each of the inner film and the outer film is a continuous film (Wilcoxen, 
Wilcoxen does not teach that the print layer includes an ink containing a pearl pigment or a metal powder, and/or a foamed film having a pearly luster. 
Kamimura teaches a decorative laminate film (Kamimura, Par. 0001-0002, and 0010) comprising a printed ink layer with comprising aluminum powder and a metallic luster (Kamimura, Par. 0013, 0020). 
Since both Wilcoxen and Kamimura teach a decorative laminate film comprising a print ink layer (Fig. 3, Kamimura, Par. 0001-0002, 0013, and 0020), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Kamimura to modify Wilcoxen and include aluminum powder in the ink. This would give the characters a metallic luster derived from the print layer including the ink. This would also allow for reduced manufacturing costs (Kamimura, Par. 0013).
Regarding claim 2, modified Wilcoxen teaches the decorative laminate film according to claim 1, wherein the figures and/or characters (design) have a contrast to the remaining region in color the protruded portion is formed on a region of the design (Wilcoxen, Par. 0046-0048, 0062, and 0085). While modified Wilcoxen does not specifically disclose that the figures and/or characters (design) have a higher brightness than the remaining region excluding the characters, modified Wilcoxen does teach a contrast in color. Therefore, it would have been an obvious aesthetic design choice to choose colors such that the characters have a higher brightness than the remaining region excluding the characters, see MPEP 2144.04, I.
Regarding claim 3, modified Wilcoxen teaches the decorative laminate film according to claim 1, wherein the figures and/or characters (design) have a contrast to the remaining region in color the protruded portion is formed on a region of the design (Wilcoxen, Par. 0046-0048, 0062, and 0085). While modified Wilcoxen does not specifically disclose a printed shadow, modified Wilcoxen does teach a contrast in color. Therefore, it would have been an obvious aesthetic design choice to have a region to be shaded in irradiation of the protruded portion with light from one direction to be printed to emphasize a shadow, see MPEP 2144.04, I.
Regarding claim 4, modified Wilcoxen teaches that the protruded portion is formed along an outline of the design (Wilcoxen, Par. 0051, 0089-0099, 0102-0104, 0116, Fig. 3B, 5C, and 10-16).
Regarding claim 6, modified Wilcoxen teaches that the print layer including the ink includes an ink containing an aluminum powder (Kamimura, Par. 0013, 0020).
Regarding claim 8, modified Wilcoxen teaches that the protruded portions have a width of about 1/16 of an inch to about 1 inch (1.6 mm – 25.4 mm) (Wilcoxen, Par. 0114), which overlaps the claimed range of not more than 10 mm, and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I. Modified Wilcoxen does not specifically disclose that the protruded portion has a height in a range of 0.1 to 0.35 mm. However, “the court found that matters In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947). See MPEP 2144.4, I. The claimed height parameter appear to only provide aesthetic design parameters, and do not provide any mechanical function. Since the claimed height parameter pertains to aesthetic design parameters and do not pertain to mechanical functionality, the height parameter cannot be relied upon to patentably distinguish the claimed invention from the prior art.  Moreover, it would have been obvious to one of ordinary skill in the art to make design modifications, such as modifying the size of the protruded portions. See MPEP 2144.04, I, IV.
Regarding claim 9, modified Wilcoxen teaches the decorative laminate film according to claim 1, wherein a region of the laminate film protrudes toward the outer film (Wilcoxen, Fig. 3B). Modified Wilcoxen does not teach where the protruded portion is formed by compressing the laminate film in a cold, warm, or hot process. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (See MPEP 2113). The protruded portions structure of the prior art discloses a product which reasonably appears to be either identical or only slightly different than the claimed product-by-process protruded portions structure subjected to the process steps of compressing the laminate in a cold, warm, or hot process, and therefore absent any objective evidence showing to the contrary, the addition of the process limitations of claim 9 does not provide a patentable distinction over the prior art.
Regarding claim 11
Regarding claim 12, modified Wilcoxen teaches a sealing material including the decorative laminate film according to claim 1 (Wilcoxen, Abstract, Par. 0003 and 0048-0049).
Regarding claim 13, modified Wilcoxen teaches that the inner film and the outer film each have thicknesses (gauge) of from 0.1 mils to 20 mils (2.54 - 508 µm) (Wilcoxen, Par. 0078), which overlaps the claimed ranges of 50 to 200 µm and 10 to 30 µm respectively, and therefore establishes a prima facie case of obviousness over the claimed ranges, see MPEP 2144.05, I.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wilcoxen et al. in view of Kamimura et al. as applied to claim 1 above, further in view of Nishida et al. (JP 11286086 A, herein English machine translation is utilized for all citations) (previously cited).
Regarding claim 5, modified Wilcoxen teaches all of the elements of the claimed invention as stated above for claim 1. Modified Wilcoxen further teaches that the inner film of the laminate includes polyethylene (Wilcoxen, Par. 0064-0066 and 0081-0093). Modified Wilcoxen further teaches that the outer film of the laminate is stretched (Wilcoxen, Par. 0046 and 0056).
Modified Wilcoxen does not specifically disclose that the outer film of the laminate is made of stretch nylon or stretched polyethylene terephthalate.
Nishida teaches a decorative laminate film (Nishida, Page 2 Par. 1 and 5-6, Page 3 Par. 1) comprising an inner film (polyolefin film, A) and outer film (thermoplastic resin film, B) (Nishida, abstract, Page 2 Par. 6, Page 7 Par. 9) wherein the inner film includes polypropylene (Nishida, Page 2 Par. 8 - Page 3 Par. 1) and the outer film includes stretched polyethylene terephthalate (Nishida, Page 6 Par. 2).
Since both modified Wilcoxen and Nishida teach decorative laminate films comprising an ink layer (Nishida, abstract, Page 2 Par. 1 and 5-6, Page 3 Par. 1), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the stretched polyethylene terephthalate film of Nishida as the outer film of modified Wilcoxen. This would .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wilcoxen et al. in view of Kamimura et al. as applied to claim 1 above, further in view of Chiba (WO 2016/084889 A1, herein US 20180326694 A1 is utilized as English language equivalent for all citations) (previously cited) and Yamanaka (JP 2007231192 A, herein English machine translation is utilized for all citations) (previously cited).
Regarding claim 7, modified Wilcoxen teaches all of the elements of the claimed invention as stated above or claim 1. Modified Wilcoxen does not teach a foamed film wherein the foamed film is a thermoplastic resin film impregnated with an inert gas, heated and stretched.
Chiba teaches a decorative (ornamental) laminate film (Chiba, abstract, Par. 0008, 0010, 0015 0076) comprising a foamed film (Chiba, Par. 0016-0017, 0023), wherein the foamed film is a thermoplastic resin film impregnated with an inert gas heated (melt-extruding) and stretched (Chiba, Par. 0016-0017, 0023, 0048).
Since both modified Wilcoxen and Chiba teach a decorative laminate film, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the foamed film of Chiba in the decorative laminate film of modified Wilcoxen. This would allow for a Japanese-modern texture (Chiba, Par. 0008-0009).
Modified Wilcoxen does not teach wherein the foamed film has a pearly luster as required by claim 1.
Yamanaka teaches a foamed film comprising a thermoplastic resin (Yamanaka, Par. 0009-0012) wherein the foamed film has a pearly luster (Yamanaka, Par. 0012).
Since both modified Wilcoxen and Yamanaka teach a foamed film comprising a thermoplastic resin, it would have been obvious to one of ordinary skill in the art before the effective filing date of the 
Response to Arguments
Applicant’s remarks and amendments filed 08/06/2021 have been fully considered.
Applicant requests withdrawal of the objections and rejections under 35 USC § 112 set forth in the previous office action.
The objections and rejections under 35 USC § 112 set forth in the previous office action have been withdrawn due to the present claim amendments.
Regarding arguments directed to the rejections over prior art, Applicant argues that Suzuki in view of the prior art of record does not teach the limitations of the newly amended claim 1. This argument is found persuasive.
A new grounds of rejection has been made above that does not rely on Suzuki and instead relies on newly cited Wilcoxen as the primary reference as stated above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J KESSLER JR whose telephone number is (571)272-3075. The examiner can normally be reached 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J KESSLER/Examiner, Art Unit 1782                                                                                                                                                                                                        

/Eli D. Strah/Primary Examiner, Art Unit 1782